Title: To James Madison from John Quincy Adams, [3 December] 1803
From: Adams, John Quincy
To: Madison, James



Sir
[3 December 1803]
Some difficulty having arisen in the Senate, in considering the expediency of advising and consenting to the Ratification of the Treaty of limits between the United States, and Great-Britain signed on the 12th: of May 1803.—A Committee of that body has been appointed to inquire and report upon the subject.
The difficulty arises from the circumstance that the Treaty with the French Republic, containing the cession of Louisiana was signed on the 30th: of April 1803. twelve days earlier than that with Great-Britain; and some apprehension is entertained that the boundary line contemplated in the third Article of the latter, may by a possible future construction, be pretended to operate as a limitation to the claims of Territory acquired by the United States in the former of these instruments.
But as the ratification, if it can be effected, without unnecessary delay, is a desirable object, it has occurred to the Committee that Mr. King, may possibly have it in his power to give information which might remove the obstacle. I have therefore in behalf of the Committee to ask, whether from any information in possession of your department, or which may be obtained, in such manner as you may deem expedient, it can be ascertained whether the third Article of the Treaty with Great-Britain, was concluded with any reference whatsoever to that with the French Republic, or with any right or claim which the United States have acquired by it. I am with much respect, Sir, your very humble and obedt: Servt:
John Quincy Adams
 

   
   Tr (DNA: RG 46, Foreign Relations, 8B-B2); Tr (NHi: Rufus King Papers). Second Tr written on the verso of JM to Rufus King, 4 Dec. 1803, in which the original was enclosed. Undated; date assigned on the basis of JM’s letter to King.



   
   See King to JM, 13 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:607 and nn. 1 and 3).



   
   An asterisk has been placed here and “fifth” written in the margin. Adams clearly meant Article 5 of the treaty, which referred to the source of the Mississippi.


